Case 7:20-cr-00444-VB Document 19 Filed 09/18/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA, :
V.
FRANK BROWN, PEDRO RAINEY, JOSEPH — : 20 CR 444 (VB)
SCOTT, TONYA BROWN, and RAYMOND
BROWN
Defendants.
x

 

A status conference in this matter is scheduled for October 7, 2020, at 3:00 p.m. Because
of the current public health emergency, the Court will conduct the conference by telephone
conference call, provided that defendants waive their right to be physically present and consent
to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By September 30, 2020, defense counsel shall advise the Court in writing as to
whether his or her client waives his or her right to be physically present and consents to appear
by telephone.

2. At the time of the scheduled hearing, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: September 18, 2020
White Plains, NY
SO ORDERED:

Juul

Vincent L. Briccetti
United States District Judge

 

 
